Citation Nr: 0814568	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-05 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for Raynaud's syndrome.

4.  Entitlement to service connection for a bladder disorder.

5.  Entitlement to service connection for a urinary tract 
disorder.

6.  Entitlement to service connection for impotency.

7.  Entitlement to service connection for residuals of a cold 
injury.

8.  Entitlement to service connection for depression.

9.  Entitlement to service connection for post-traumatic 
stress disorder.

10.  Entitlement to service connection for an acquired mental 
disorder other than depression and post-traumatic stress 
disorder, claimed as rage, angry outbursts, twitching, and 
anxiety.

11.  Entitlement to service connection for a skin disorder of 
the feet, to include as due to herbicide exposure.

12.  Entitlement to service connection for a skin disorder of 
the arms and legs, to include as due to herbicide exposure.

13.  Entitlement to service connection for rosacea, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).




FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, 
the veteran requested, in correspondence from his 
representative dated in February 2008, a withdrawal of the 
issues of entitlement to service connection for hypertension, 
allergic rhinitis, Raynaud's syndrome, a bladder disorder, a 
urinary tract disorder, impotency, residuals of a cold 
injury, depression, post-traumatic stress disorder (PTSD), 
and an acquired mental disorder other than depression and 
PTSD.

2.  A skin disorder of the feet, arms, and legs is not shown 
by the medical evidence of record to be related to the 
veteran's military service, to include as due to herbicide 
exposure.

3.  Rosacea is not shown by the medical evidence of record to 
be related to the veteran's military service, to include as 
due to herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran, for the issues of entitlement to service 
connection for hypertension, allergic rhinitis, Raynaud's 
syndrome, a bladder disorder, a urinary tract disorder, 
impotency, residuals of a cold injury, depression, PTSD, and 
an acquired mental disorder other than depression and PTSD, 
are met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2007).

2.  A skin disorder of the feet, arms, and legs, was not 
incurred in, or aggravated by, active military service, and 
may not be presumed to have been so incurred, to include as a 
result of exposure to herbicides during service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Rosacea was not incurred in, or aggravated by, active 
military service, and may not be presumed to have been so 
incurred, to include as a result of exposure to herbicides 
during service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues on Appeal

By a rating decision dated in June 2005, service connection 
was denied for a bladder disorder, a urinary tract disorder, 
impotency, residuals of a cold injury, depression, and an 
acquired mental disorder other than depression and PTSD.  The 
veteran perfected an appeal as to these issues in February 
2006, with the exception of the bladder disorder issue, for 
which an appeal was perfected in August 2006.  By a September 
2005 rating decision, service connection was denied for 
hypertension, allergic rhinitis, Raynaud's syndrome, and 
PTSD.  The veteran perfected an appeal as to these issues in 
August 2006.  Through correspondence dated in February 2008, 
the veteran, through his representative, stated that he 
wished to withdraw all of these claims.  

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the claimant or by his or her authorized 
representative.  38 C.F.R. § 20.204(a).  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must 
be in writing.  38 C.F.R. § 20.204(b) (1).  

The veteran, through his authorized representative, requested 
in February 2008 correspondence to VA that the issues of 
entitlement to service connection for hypertension, allergic 
rhinitis, Raynaud's syndrome, a bladder disorder, a urinary 
tract disorder, impotency, residuals of a cold injury, 
depression, PTSD, and an acquired mental disorder other than 
depression and PTSD, be withdrawn.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to these issues, and as the Board 
consequently does not have jurisdiction to review the appeal 
with respect to those issues, they are dismissed.

Service Connection Claims

With respect to the veteran's claims for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, letters dated in March 
2005 (skin disorder of the bilateral feet, skin disorder of 
the bilateral arms and legs) and July 2005 (rosacea) 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication); 
Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in November 2005.  
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  "[S]ervice in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam."  38 
C.F.R. § 3.307(a) (6) (iii).  Additionally, VA regulations 
provide that, if a veteran was exposed to an herbicide agent 
during active service, presumptive service connection is 
warranted for chloracne or other acneform diseases consistent 
with chloracne, diabetes mellitus, type II; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. §§ 3.307, 3.309.  

Skin Disorder, Feet

Review of the veteran's service personnel records shows that 
he had service in Vietnam.  His service medical records show 
treatment for tinea pedis ("Athlete's foot") in November 
1971 and for a rash on his feet and legs in December 1971.  
However, his service separation examination showed not 
evidence of a chronic skin disorder of the feet.  Subsequent 
to service, a November 1991 private medical record and a 
March 2000 VA outpatient treatment record showed he was 
treated for tinea pedis.  However, on VA examination in 
November 2005, the veteran's physical examination showed 
totally clear feet and legs, with no evidence of a fungal 
skin condition, to include tinea pedis.

As noted above, the evidence of record does not show that the 
veteran has had a skin disorder of the feet since March 2000; 
there was no evidence of any skin disorder of the feet on VA 
examination in November 2005.  As such, the Board concludes 
that the evidence does not show a chronic skin disorder of 
the feet.  The veteran was treated twice in service, but no 
evidence of a chronic skin disorder of the feet existed on 
service separation.  Thus, the tinea pedis shown in service 
was acute and transitory, not chronic.  Moreover, the first 
objective medical evidence of record of a skin disorder of 
the feet is dated in November 1991, 20 years after the 
veteran's period of service had ended.  Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of the claimed condition); see 
also cf. Maxson v. Gober , 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  The veteran was not treated for the condition again 
for another nine years, until 2000, which was the last 
documented incidence.  See 38 C.F.R. § 3.303 (b).  Thus, 
lacking a current diagnosis of a chronic disorder, service 
connection for a skin disorder of the feet is not warranted.  

Finally, despite the statements from the veteran as to the 
chronicity and etiology of his claimed skin disorder of the 
feet, it is well established that a layperson without medical 
training, such as the veteran, is not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also 38 C.F.R. § 3.159(a) (1).

Because the evidence of record does not show a chronic skin 
disorder of the feet, the preponderance of the evidence is 
against the veteran's claim for service connection.  As such, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Skin Disorder, Arms and Legs, Claimed as Ringworm

Review of the veteran's service personnel records shows that 
he had service in Vietnam.  His service medical records 
reveal that in September 1971, the veteran was treated for a 
rash that looked like ringworm (tinea corporis).  A October 
1971 record suspected a superficial fungal infection, noting 
what appeared to be ringworm on the veteran's left calf.  A 
December 1971 record recorded that the veteran had a rash on 
his feet and legs.  However, no evidence of a chronic skin 
disorder was noted on the veteran's service separation 
examination.

Subsequent to service, an April 1986 private medical record 
showed psoriasis.  An April 2004 VA treatment record showed 
that the veteran had a rash on his right elbow and left leg.  
During the veteran's April 2005 Agent Orange registry 
examination, he reported round lesions with central clearing 
on his arms and legs; however, a VA medical professional 
later determined that it was not a fungal infection such as 
tinea corporis.  An October 2005 VA outpatient treatment 
record diagnosed seasonal tinea corporis.  On VA examination 
in November 2005, the VA examiner determined that there were 
7 areas of eczema on the veteran's right arm, with no 
evidence of fungal infection.  In diagnosing the veteran with 
eczema, the examiner noted that she saw in the claims file 
that the veteran was treated for tinea corporis in 2005; 
while noting that the veteran had no evidence of a fungal 
skin condition on current examination, she also indicated 
that a large number of physicians who are not dermatology 
specialists often misdiagnose eczema, as may be the case with 
the veteran, as tinea corporis. 

In this case, service connection cannot be granted on a 
presumptive basis, as due to herbicide exposure, because 
neither eczema nor tinea corporis are among the diseases 
listed under 38 C.F.R. § 3.309(e).  Accordingly, the 
veteran's claim for service connection, as on a presumptive 
basis, must be denied as a matter of law.

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  
The Court has specifically held that the provisions of Combee 
are applicable in cases involving herbicide exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).

However, service connection is also not warranted on a direct 
basis.  The only opinion of record concerning the veteran's 
skin disorders of the arms and legs, made by the November 
2005 VA examiner, concludes that the veteran's current skin 
disorder of the arms and legs is not related to the inservice 
skin disorder diagnosis.  Moreover, although the veteran's 
claim that his current skin disorder of the arms and legs is 
related to herbicide exposure, it is well established that a 
layperson without medical training, such as the veteran, is 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities.  See Espiritu, 2 Vet. 
App. at 494-95; see also 38 C.F.R. § 3.159(a) (1).  
Additionally, although the veteran indicated in his August 
2006 substantive appeal that since this condition was noted 
on his May 2005 Agent Orange registry report, it must be 
related to herbicide exposure, that report specifically 
indicates that these "medical conditions may not necessarily 
be related to Agent Orange exposure."

Because eczema and tinea corporis are not among those 
diseases presumptively linked to herbicide exposure, and the 
evidence of record does not relate either condition to his 
military service, the preponderance of the evidence is 
against the veteran's claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Rosacea

Review of the veteran's service personnel records shows that 
he had service in Vietnam.  His service medical records do 
not show any evidence of rosacea or any other facial skin 
disorder.  Subsequent to service, a January 1994 private 
medical record noted that the veteran reported an acne 
breakout; a December 1999 private medical record noted the 
first diagnosis of rosacea.  Private medical records from 
that time through 2003 showed treatment for rosacea with 
topical ointments and oral prescription medications; this 
reported treatment and diagnosis was echoed by the November 
2005 VA examiner. 

Despite the veteran's current diagnosis of rosacea, the 
evidence of record does not relate this disorder to the 
veteran's military service.  Service connection cannot be 
granted on a presumptive basis, as due to herbicide exposure, 
because rosacea is not one of the diseases listed under 38 
C.F.R. § 3.309(e).  Accordingly, the veteran's claim for 
service connection, as on a presumptive basis, must be denied 
as a matter of law.

Service connection is also not warranted on a direct basis.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  There 
are no opinions of record which relate the veteran's rosacea 
to his military service.  Moreover, although the veteran's 
claim that his rosacea is related to herbicide exposure, he 
is not qualified to render medical opinions regarding the 
etiology of disorders and disabilities.  See Espiritu, 2 Vet. 
App. at 494-95; see also 38 C.F.R. § 3.159(a) (1).  
Additionally, although the veteran indicated in his August 
2006 substantive appeal that since rosacea was noted on his 
May 2005 Agent Orange registry report, it must be related to 
herbicide exposure, that report specifically indicates that 
these "medical conditions may not necessarily be related to 
Agent Orange exposure."

Because rosacea is not among those diseases presumptively 
linked to herbicide exposure, and the evidence of record does 
not relate the veteran's rosacea to his military service, the 
preponderance of the evidence is against the veteran's claim.  
As such, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The issues of entitlement to service connection for 
hypertension, allergic rhinitis, Raynaud's syndrome, a 
bladder disorder, a urinary tract disorder, impotency, 
residuals of a cold injury, depression, PTSD, and an acquired 
mental disorder other than depression and PTSD, are 
dismissed.

Service connection for a skin disorder of the feet is denied.

Service connection for a skin disorder of the arms and legs 
is denied.

Service connection for rosacea is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


